Citation Nr: 1236706	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  08-15 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder. 

2.  Entitlement to service connection for a lumbar spine disorder.   


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which in pertinent part, reopened the claims of entitlement to service connection for a bilateral knee disorder and lumbar spine disorder, but denied these claims on the merits.  

In July 2011, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge. A copy of the transcript is of record.  

In a September 2011 decision, the Board reopened and remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained. 

2.  A right knee disorder was not noted at the time of the Veteran's examination, acceptance and enrollment for military service.

3.  Clear and unmistakable evidence of record shows a right knee disorder existed prior to service and was not aggravated therein.

4.  The Veteran did not sustain an injury, disease, or event manifesting in a left knee disorder during active service.

5.  Symptoms of a left knee disorder were not chronic in service nor have been continuous since separation from service.

6.  The Veteran's post-service diagnosed degenerative joint disease of the left knee did not manifest within one year of separation from active service.

7.  The Veteran's post-service diagnosed left knee disorders, to include degenerative joint disease and osteoarthritis, are not related to active service.

8.  The Veteran did not sustain an injury, disease, or event manifesting in a lumbar spine disorder during active service.

9.  Symptoms of a lumbar spine disorder were not chronic in service nor have been continuous since separation from service.

10.  The Veteran's post-service objective medical findings of osteoarthritis of the lumbar spine did not manifest within one year of separation from active service.

11.  The Veteran's post-service diagnosed lumbar spine disorders, to include disc bulging, lumbosacral disc disease, degenerative disc disease, displacement lumbar intervertebral disc (IVD), lumbar radiculitis/neuritis, and muscle spasms, are not related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011). 

2.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by an August 2006 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed the Veteran it had to obtain any records held by any federal agency.  This letter also informed the Veteran that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the August 2006 letter included the type of evidence necessary to establish a disability rating and effective date for the disorders on appeal.  

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes the Veteran's service treatment records; VA outpatient treatment records from January 2004 to May 2012; private treatment records from August 2010 to October 2010; February 1999 independent medical evaluation report; Social Security Administration (SSA) records including additional private treatment records and statements; July 2011 Board hearing transcript; and VA examination reports dated November 2006 and July 2008.  The VA examiners reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board finds that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1110 (West 2002).  When a chronic disease is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b) (2011); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997).  A "chronic disease in service" requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  Id.  When the disease identity is established, there is no requirement of evidentiary showing continuity; however, continuity of symptomatology after discharge is required to support the claim only where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned.  Id.  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except (1) as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or (2) where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b) (2011).  Only such conditions as recorded in examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions, but will be considered together with all other material evidence in determinations as to inception.  See 38 C.F.R. § 3.304(b); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).

Where the injury or disease at issue is noted at the time of the examination, acceptance, and enrollment for service, it is characterized as pre-existing and will be considered to have been aggravated by active military service where there is an increase in disability during such service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).   The presumption of aggravation is rebutted when VA shows by clear and unmistakable evidence that the pre-existing injury or disease underwent an increase in severity due to the natural progress of the disease during wartime service or peacetime service after December 31, 1946.  Id.; see also Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

Where the disease or injury at issue is not noted at the time of the examination, acceptance, and enrollment for service, the Veteran is presumed to have been in sound condition.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  The presumption of soundness is rebutted when VA shows by clear and unmistakable evidence (1) that the injury or disease existed prior to service and (2) that pre-existing injury or disease was not aggravated by service.  Id.; see also VAOPGCPREC 3-2003 (July 16, 2003).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that his current bilateral knee and lumbar spine disorders are directly related to in-service injuries and treatment.  

Analysis of Service Connection for a Right Knee Disorder  

At the time of examination, enrollment, and acceptance for service, a July 1969 orthopedic consultation report documented the Veteran had been followed by Dr. J. S. in Beaumont for right knee complaints of popping and night stiffness.  A July 1969 medical statement from Dr. J. S. specified the Veteran injured his right knee playing football in June 1969 and has continued to have trouble since then, and it was his belief that the Veteran has a torn medial meniscus of the right knee and would have difficulty carrying out the strenuous activities of military service.  The July 1969 entrance examination report revealed no lower extremity abnormalities, the Veteran was marked as qualified for service, and a right knee disorder was not noted.  In fact, the July 1969 orthopedic consultation report documented that x-ray results of the right knee were negative and the Veteran exhibited full range of motion of the right knee.

Only such conditions as recorded in examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions, but will be considered together with all other material evidence in determinations as to inception.  See 38 C.F.R. § 3.304(b); Paulson, 7 Vet. App. at 470; Crowe, 7 Vet. App. at 246.  The Board finds that in light of the July 1969 private medical statement by Dr. J. S. and although the Veteran reported a history of right knee complaints prior to service at the July 1969 orthopedic consultation, a pre-existing right knee disorder was not noted on the July 1969 entrance examination report, thus the Veteran is presumed to have been in sound condition at the time of entry to service.  Therefore, the question for consideration is whether VA has rebutted the presumption of soundness by presenting clear and unmistakable evidence that (1) the Veteran's right knee disorder, if any, existed prior to service, and (2) the pre-existing right knee disorder was not aggravated by service.

As noted above, the Veteran reported at the July 1969 orthopedic consultation that he had been followed by Dr. J. S. for right knee complaints.  The Veteran's reported pre-service right knee injury was also noted in a February 1999 independent medical evaluation pursuant to a request from the Texas Workers Compensation Commission.  Dr. J. M., the examining physician, noted the Veteran reported that he injured his right knee in an accident at work in 1967, saw Dr. S. W. who recommended surgery but nothing was done at that time, and continued to have problems until he underwent treatment with Dr. C. B. in 1987.  At the July 2011 Board hearing, the Veteran replied, when asked to describe the knee conditions prior to service, that while playing football he was hit, hurt his knee by a torn medial meniscus, and was told he would probably need surgery.  

The Veteran's own statements of a pre-service diagnosis of a disease or injury is generally insufficient to establish a disorder existed prior to service.  See Paulson, 7 Vet. App. at 470.  As discussed above, that Dr. J. S. opined in the July 1969 private medical statement that the Veteran injured the right knee in June 1969 and continued to have trouble since, and it was his belief that the Veteran had a torn medial meniscus of the right knee.  The Board finds that after a complete review of the evidentiary record, there is clear and unmistakable evidence that shows the Veteran's right knee disorder existed prior to service.   

Next, the Board finds that clear and unmistakable evidence of record shows the pre-existing right knee disorder was not aggravated during or by service.  Throughout the pendency of the appeal, the Veteran asserted injury and treatment to the right knee during service.  Specifically, in a November 2007 notice of disagreement, he reported that from August 1970 he sought medical treatment for his knees while stationed at Fort Bliss, and at the July 2011 Board hearing he testified that during service he was hurt from running, put on profile for standing and no deep-knee bends or squats, and treated with pain medications.  

However, the Veteran's service treatment records does not show any complaints, treatment, or diagnosis for a right knee disorder.  At the time of discharge from service, the July 1971 separation examination report revealed no abnormalities of the lower extremities, and the July 1971 report of medical history noted a tear of the middle meniscus of the right knee, existed prior to service (EPTS).  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion that the pre-existing right knee disorder was aggravated during or by service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995); aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding the Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

Additionally, pursuant to the February 1999 independent medical evaluation, the Veteran reported that he injured his right knee at work in January 1993, the right knee was arthroscoped by Dr. H. R. in 1993, and more surgery was performed by Dr. H. R. in August 1996, which consisted of a partial medial meniscectomy, lateral meniscectomy, femoral chondroplasty, and removal of loose bodies.  Following the evaluation, Dr. J. M. listed a diagnostic impression of recurrent injury to right knee with medial and lateral meniscal tear and osteoarthritis, and opined that the Veteran's current complaints and physical findings are directly related to the injuries described.  At the time of that evaluation, the Veteran did not assert that he had any injury to the right knee during his period of active service, as he did during the subsequent VA joints examinations.  

At the November 2006 VA examination, the Veteran indicated an injury to the knees after he was in service thus the reason for surgery in 1987.  Following completion of the examination, the VA examiner assessed the Veteran with post-traumatic post-operative degenerative joint disease of the knees bilaterally, and opined, in pertinent part, that the current disorder is due to the injury in 1987 and the operative procedures that were subsequently done.  Thereafter, following completion of the July 2008 VA examination, the VA examiner opined there are no aggravating factors associated with the Veteran's time on active duty.  He explained, by citing to Dr. J. M.'s February 1999 independent medical evaluation report, that the Veteran had injuries that existed prior to entry on service and had no real complaints regarding his knees while in service.

Moreover, the Veteran's SSA records included private treatment records documenting his post-service surgical operations on the right knee in 1987 and 1993 and were silent as to any documented complaints and/or treatment for the right knee during service.  Therefore, in light of the complete evidentiary record, especially the July 2008 VA examiner's medical opinion, the Board finds there is clear and unmistakable evidence of record that shows the pre-existing right knee disorder was not aggravated by service, bur rather by additional post-service injuries to the right knee.

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim for service connection for a right knee disorder as and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Analysis of Service Connection for a Left Knee Disorder  

After a review of all the evidence, both lay and medical, the Board finds the Veteran did not sustain an injury, disease, or event manifesting in a left knee disorder, nor did the Veteran experience chronic symptoms of such a disorder, during active service.  

As the Board acknowledged above, the Veteran reported in-service complaints and treatment for the knees in the November 2007 notice of disagreement, and at the July 2011 Board hearing.  However, review of the service treatment records show no complaints or manifestations of a left knee disorder.  At the time of entry to service, no pertinent abnormalities were found upon a clinical evaluation of the Veteran as noted on a July 1969 entrance examination report.  At the time of discharge from service, the July 1971 separation examination report further noted no pertinent abnormalities of the left knee.  Thus, the Board finds such evidence does not show chronic symptoms of a left knee disorder during active service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board finds the weight of the evidence demonstrates that symptoms of a left knee disorder have not been continuous since separation from service in July 1971.  As noted above, the July 1971 separation examination report did not reflect a diagnosis for a left knee disorder.  Following separation from service in July 1971, the evidence of record shows no complaints, diagnosis, or treatment for a left knee disorder until 1987.  The absence of post-service complaints, findings, diagnosis, or treatment for at least approximately 16 years after service is one factor that tends to weigh against a finding of continuous symptoms after separation from service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability). 

In March 1987, the Veteran underwent arthroscopic shavings of the left knee with Dr. C. B.  A February 1993 private treatment record from Dr. H. R. revealed he saw the Veteran years ago for the left knee, and in April 1994, completed an excision of an inclusion cyst of the Veteran's left knee.  An October 1995 private medical statement from Dr. M. H. reported x-ray results of the Veteran's left knee showed calcification along the articular surface within the meniscus, and spurs were present on the patella which indicated degenerative arthritis to be present.  

Subsequently, a May 2004 private examination report, noted as for the sole purpose of disability determination, documented an assessment of osteoarthritis of the left knee.  VA outpatient treatment records from September 2005 to August 2006 showed the Veteran's complaints of bilateral knee pain.  Pursuant to the November 2006 VA examination, x-ray results noted bilateral tricompartmental degenerative joint disease of the knees with narrowing and marginal osteophytes and bilateral medial and lateral chondrocalcinosis, and the examiner diagnosed the Veteran with post-traumatic postoperative degenerative joint disease of the knees bilaterally.  Approximately two years later, the July 2008 VA examiner affirmed objective findings of bilateral palpable osteophytes.

During the July 2011 Board hearing, the Veteran was asked if he has continuing problems with his knee after service, to which he replied yes, definitely, and reported that he had to have three surgeries on each of his knees.  The Veteran's report of continuous symptomatology of the left knee is inconsistent with, and outweighed, by the other lay and medical evidence of record.  See Charles v. Principi, 16 Vet. App. 379 (2002).  As noted above, the Veteran's initial post-service complaint, treatment, or diagnosis of the left knee was to undergo arthroscopic shavings of the left knee in March 1987, which is approximately 16 years after service.  At the July 2006 VA examination, the Veteran reported chronic pain in the knees bilaterally but did not indicate for how long or provide an approximate date of onset.  Additionally, pursuant to seeking post-service private and VA outpatient treatment for the left knee, the Veteran did not assert the onset of symptomatology was during or soon after service, but such records rather note bilateral knee pain and surgical treatment which occurred multiple years after service.  Such histories reported by the Veteran for treatment purposes are of more probative value than his more recent assertion at the July 2011 Board hearing of continuous symptomatology for VA disability compensation purposes.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value).  

The Board further finds that the weight of the evidence demonstrates the Veteran's post-service diagnosed left knee disorder is not related to active service.  Following the November 2006 VA examination and review of the Veteran's medical records, the VA examiner opined that the current post-traumatic and post-surgical degenerative joint disease of the knees is due to the injury in 1987 and the operative procedures that were subsequently done, and the current knee conditions are not due to, caused by, or a result of the military service.  The examiner explained that the Veteran did not really have any kind of injury specific to the knees, that the listing that he could find was that the Veteran had bilateral knee pain without specific injury, and the Veteran does have a history of specific injury to the bilateral knees in 1987 which resulted in surgery.  

With regard to the Veteran's assertions as to the etiology of his left knee disorder, the Veteran informed the November 2006 VA examiner that the surgery to his knee in 1987 was due to an in-service injury.  In the May 2008 substantive appeal, via a VA Form 9, he reported that the duties he performed as an infantryman, to include the work and physical training, made his knees a lot worse, causing him chronic knee problems for the rest of his life.  He explained that he has had knee surgeries, arthritis, daily pain, lack of mobility, and hard time walking and standing for any long distances or periods of time.  The Board notes that the Veteran is not competent and with the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology of his left knee disorder.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

On the question of relationship of a left knee disorder to service, the most probative nexus opinion on file, in November 2006, weighs against the claim.  This opinion is considered competent and of high probative value because it is factually accurate and supported by history and a sufficient rationale.  Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's post-service diagnosed left knee disorders and active service, including no credible evidence of continuity of symptomatology of a left knee disorder since service which would serve either as a nexus to service or as the basis for a medical nexus opinion.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a left knee disorder.      

Lastly, the Board notes that where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 (compensable) percent or more within one year of separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309(a).

Therefore, consideration of whether service connection for the claimed left knee disorders may be granted on a presumptive basis will be considered as arthritis is listed among the chronic diseases under 38 C.F.R. § 3.309(a).  However, as noted above, arthritis of the left knee was not shown to be manifested and/or diagnosed during the first post-service year.  The first evidence of showing degenerative arthritis is shown g noted in an October 1995 private medical statement which noted x-ray findings degenerative changes in both knees.  Thereafter, the Veteran was diagnosed with osteoarthritis of the left knee in a May 2004 private examination report and with degenerative joint disease of the left knee by the November 2006 VA examiner.  As a result, service connection for a left knee disorder on a presumptive basis as due to a chronic disease is not available in this case.

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim for service connection for a left knee disorder, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Analysis of Service Connection for a Lumbar Spine Disorder  

At the time of examination, enrollment, and acceptance for service, a July 1969 orthopedic consultation report documented the Veteran stated he hurt his back lifting weights in 1965, and in February 1968 had low back pain which was treated with pills and had no complaints regarding the back since.  The July 1969 entrance examination report revealed no spine abnormalities, the Veteran was marked as qualified for service, and a lumbar spine disorder was not noted.  In fact, the July 1969 orthopedic consultation report documented x-ray results of the lumbar spine were negative and the Veteran exhibited full range of motion of the back with no muscle spasm.  As a result, the Board finds that a lumbar spine disorder was not noted at the time of entry to service, thus the Veteran is presumed to have been in sound condition at the time of entry to service.  See 38 C.F.R. § 3.304(b); Paulson, 7 Vet. App. at 470; Crowe, 7 Vet. App. at 246.  Therefore,  the question for consideration is whether VA has rebutted the presumption of soundness by presenting clear and unmistakable evidence that (1) the Veteran's lumbar spine disorder, if any, existed prior to service, and (2) the pre-existing lumbar spine disorder was not aggravated by service.

The Veteran's first assessment of a lumbar spine disorder was by Dr. C. B. who diagnosed the Veteran with recurrent lumbosacral sprain in a February 1984 private medical statement.  In fact, Dr. C. B. reported the Veteran has a long history of lower back problems dating back to 1981.  Thereafter, from June 1985 to March 1989, March 1995, and March 2004 to October 2010, the evidentiary record reveals the Veteran's complaints at VA outpatient treatment sessions and ongoing private treatment for lumbar spine disorders, but no evidence of a pre-existing back disorder.  As such, the Board finds that VA has not shown by clear and unmistakable evidence that the Veteran's lumbar spine disorder existed prior to his period of active service.  Therefore, the question for consideration of whether a pre-existing lumbar spine disorder was not aggravated by service need not be considered.  Next, the Board considers whether service connection for a lumbar spine disorder is warranted on a direct basis.  

After a review of all the evidence, both lay and medical, the Board finds the Veteran did not sustain an injury, disease, or event manifesting in a lumbar spine disorder, nor did the Veteran experience chronic symptoms of such a disorder, during active service.  

In the November 2007 notice of disagreement, the Veteran reported that while stationed at Fort Bend in Georgia from January 1969 to 1971, he sought medical treatment for his back.  In the May 2008 substantive appeal, the Veteran reported that he injured his back in May or June of 1971 while stationed at Fort Benning in Georgia.  He indicated that he was an ammunition storage specialist and manually loaded ammunition, rockets, and other heavy ammunitions.  He explained that while on active duty, he strained his back and was unable to walk for several weeks, was put on light duty, and had continued back problems ever since.  Most recently, at the July 2011 Board hearing, the Veteran testified that when his wife came to visit him at Fort Benning during his last six weeks in service, "they could not go places or do things because his back was messed up right then."  He noted that he was given a really light-duty position and that he hurt his back "humping ammunition."  The service treatment records do not show treatment for or a diagnosis of a lumbar spine disorder.  At the time of discharge from service, the Veteran marked "yes" for having or having ever had back trouble of any kind on the July 1971 report of medical history, yet no further explanation was documented among the Veteran's other documented medical complaints.  Additionally, the July 1971 separation examination report noted no spine abnormalities.  

Thus, the Board finds that the competent, credible, and probative evidence of record, specifically the July 1971 separation examination report, does not show chronic symptoms of a lumbar spine disorder during active service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board finds the weight of the evidence demonstrates that symptoms of a lumbar spine disorder have not been continuous since separation from service in July 1971.  As noted above, the July 1971 separation examination report did not reflect a diagnosis for a lumbar spine disorder.  Following separation from service in July 1971, the evidence of record, as discussed above, shows no complaints, diagnosis, or treatment for a lumbar spine disorder until 1984.  The absence of post-service complaints, findings, diagnosis, or treatment for at least approximately 13 years after service is one factor that tends to weigh against a finding of continuous symptoms after separation from service.  See Buchanan, 451 F.3d at 1337; see also Maxson, 12 Vet. App. at 453, aff'd, 230 F.3d at 1330.

In the May 2008 substantive appeal, the Veteran alleged that he has experienced continued back problems ever since the claimed in-service May or June 1971 back injury.  The Veteran informed the July 2008 VA examiner that he has had on and off back pain for many years.  Most recently, at the July 2011 Board hearing, when asked if he had continuing problems with his back after service, the Veteran answered yes and explained he had to wear a back brace 24 hours a day, at one point for two and half years, because of bulging disc and back problems treated by Dr. Bofrey.  With regard to these assertions, the Board finds that the Veteran's reports of continuous symptomatology of a lumbar spine disorder are inconsistent with, and outweighed by, the other lay and medical evidence of record, and are not credible for the following reasons.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

When the Veteran sought to establish medical care with Dr. C. B. after service in February 1984, he did not report the onset of low back symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration, but rather reported post-service on-the-job low back injuries, as discussed in more detail below.  In a March 1995 private treatment record with Dr. H. R., the Veteran reported he has had a lot of difficulty with his back, had an old back injury on the job which has been taken care of by Dr. C. B., and that the back pain presently bothers his low back.  Nevertheless, pursuant to the May 2004 private examination, noted as for the sole purpose of disability determination, the Veteran complained of low back pain which started upon his work in military service.  Then in furtherance of VA outpatient treatment, chronic low back pains was listed among the Veteran's past medical history without any further explanation or complaints by the Veteran, as dated in September 2005, July 2006, August 2006, November 2007, January 2011, and February 2011.  Most recently, pursuant to private treatment for low back pain with Dr. P. M. from August 2010 to October 2010, the Veteran reported the symptoms started in August 2010, when after lifting a piece of plywood he lost balance and immediately felt pain.  

Such histories reported by the Veteran for treatment purposes are of more probative value than the assertions and histories given for disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  In addition, the Veteran's reported onset of lumbar spine disorder symptoms during the appeal period are internally inconsistent, and such inconsistencies weigh against he Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481; Caluza, 7 Vet. App. at 512, aff'd per curiam, 78 F.3d at 604.

Next, the Veteran filed a VA disability compensation claim for service connection for prostatitis and urethritis in August 1971, within a month after service, but did not claim service connection for a lumbar spine disorder or make any mention of any lumbar spine symptomatology.

The Veteran also did not claim that symptoms of his lumbar spine disorder began in service until he underwent the May 2004 private examination, noted as for the sole purpose of disability determination, and the November 2006 VA examination pursuant to his July 2006 VA disability compensation claim.  Such statements made for disability compensation purposes are of lesser probative value than his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

The Board further finds that the weight of the evidence demonstrates the Veteran's post-service diagnosed lumbar spine disorders are not related to active service.  At the outset, Dr. C. B. provided multiple private treatment statements linking the Veteran's lumbar spine disorder to post-service work-related injuries.  In February 1984, he documented the Veteran had a long history of lower back problems dating back to 1981 when the Veteran injured the lower back while falling off of a scooter at work.  The Veteran then re-injured his back in October 1983 while getting into a tank and accomplishing his regular duties, then again in December 1983 while squatting to screw a tank which suddenly gave way.  The Veteran was diagnosed with recurrent lumbosacral sprain for which he advised physiotherapy and the wearing of a lumbosacral corset.    

In March 1986, Dr. C. B. noted the Veteran exhibited recurrent complaints of pain in his lower back following a recent injury approximately one week earlier in which pulling on some wire, the Veteran noted discomfort in the lumbosacral spine.  X-rays of the lumbosacral spine revealed the presence of a mild lumbosacral scoliosis with depression of the L5-21 disc space.  A provisional diagnosis was of herniated lumbosacral disc, L5-S1 on the right side, and the Veteran was advised to wear a lumbosacral brace.

Pursuant to ongoing treatment of the Veteran's lumbar spine, Dr. C. B. reported in September 1987 the Veteran arrived with recurrent pain in the lower back following an accident in which he apparently jammed his neck two weeks earlier while at work, and since then the Veteran has been complaining of lower back pains.  Then in March 1989, the Veteran presented Dr, C. B. with recurrence of pain in his lower back dating back to the previous Wednesday when he felt a sudden popping sensation in his spine while bending over to tie his shoes.  X-ray results showed the back was grossly within normal limits and there was no evidence of any compression fracture or other significant bony abnormalities.

More recently, the Veteran underwent two VA joints examinations in connection with the claim on appeal.  The November 2006 VA examiner opined that the current age acquired degenerative disc disease, as indicated by x-ray results, is not caused by or a result of the military service.  The examiner explained that records from the military indicate the Veteran had some low back pain with spasm but without specific injury in 1969, and the Veteran is symptomatic for atypical age acquired degenerative disc disease.  Thereafter, the July 2008 VA examiner diagnosed the Veteran with mild degenerative disc disease and some facet degenerative changes at L5-21, and opined it is less likely as not that the Veteran's lumbar spine disorder is service connected because is due to more age-related changes.  The examiner explained the x-ray results are all age-related findings and there is no indication of any treatment for the Veteran's back well over a 20-year period from the time of discharge from the service to the current time.   

On the question of relationship of a lumbar spine disorder to service, the most probative nexus opinions on file, specifically the identified private treatment statements by Dr. C. B. weigh against the claim.  These opinions are considered competent and of high probative value because they are factually accurate and supported by a sufficient rationale.  Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's post-service diagnosed lumbar spine disorders and active service, including no credible evidence of continuity of symptomatology of a lumbar spine disorder since service which would serve either as a nexus to service or as the basis for a medical nexus opinion.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a lumbar spine disorder, and outweighs the Veteran's more recent contentions regarding post-service symptoms of a lumbar spine disorder since service.    

Again, the Board notes that the Veteran is not competent and with the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology of his lumbar spine disorder.  See Bostain, 11 Vet. App. at 127; see also Routen, 10 Vet. App. at 186.  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau, 492 F.3d at 1372.  

Lastly, the Board notes the Veteran's lumbar spine disorder may be granted on a presumptive basis as arthritis is listed among the chronic diseases under 38 C.F.R. § 3.309(a).  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  However, as noted above, osteoarthritis of the lumbar spine was not shown to be manifested and/or diagnosed during the first post-service year.  Review of the evidentiary record first revealed x-ray findings of osteoarthritis at L4-L5 in the August 2010 private treatment record.  As a result, service connection for a lumbar spine disorder on a presumptive basis as due to a chronic disease is not available in this case.

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim for service connection for a lumbar spine disorder, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 





ORDER

Service connection for a bilateral knee disorder is denied. 

Service connection for a lumbar spine disorder is denied.   


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


